NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NERI HUMBERTO VIRULA-CHACON,                    No.    16-72657
AKA Neri Humberto Virula,
                                                Agency No. A205-720-335
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Neri Humberto Virula-Chacon, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We review de novo questions of law. Id. We deny the petition for review.

      Substantial evidence supports the agency’s determination that Virula-

Chacon failed to establish the harm he experienced or fears in El Salvador was or

would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Virula-Chacon’s asylum and withholding of

removal claims fail.

      We do not consider Virula-Chacon’s claim based on his proposed particular

social group of “Salvadoran men who refuse to submit to police corruption and

gang violence” because the BIA did not decide the issue, see Santiago-Rodriguez

v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review limited to the grounds relied

on by the BIA), and the BIA did not err in declining to consider the claim where it

was raised for the first time to the BIA, see Honcharov v. Barr, 924 F.3d 1293,

1297 (9th Cir. 2019) (BIA did not err in declining to consider proposed social

groups raised for the first time on appeal).

      Substantial evidence supports the agency’s denial of CAT relief because

Virula-Chacon failed to show it is more likely than not he would be tortured by or


                                           2                                  16-72657
with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                    16-72657